Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 1 of 18           PageID #: 292




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


  DE MONT R.D. CONNER; RACHEL L.                Civ. No. 19-00233 JMS-KJM
  KAILIANU,
                                                ORDER GRANTING
                     Plaintiffs,                DEFENDANTS’ MOTION TO
                                                DISMISS, ECF NO. 32
        vs.

  WILLIAM AILA, Deputy Director,
  Department of Hawaiian Home Lands; et
  al.,

                     Defendants.


   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS, ECF NO. 32

                                   I. INTRODUCTION

               On May 6, 2019, pro se Plaintiffs De Mont R.D. Conner (“Conner”)

  and Rachel L. Kailianu (“Kailianu”) (collectively, “Plaintiffs”) filed their

  Complaint for Declaratory and Injunctive Relief against Defendants William Aila,

  Deputy Director of the Department of Hawaiian Home Lands (“DHHL”); other

  DHHL officials in their official capacities; various Commissioners of the Hawaiian




                                            1
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 2 of 18                      PageID #: 293




  Homes Commission, also in their official capacities; and the State of Hawaii

  (collectively, “the State Defendants”). 1 ECF No. 1.

                 The Complaint arises from a September 2018, State of Hawaii District

  Court of the First Circuit (the “State Court”) ejectment action brought by the

  DHHL against Kailianu seeking to “evict the Plaintiffs from their Residential Lot

  Lease” on Hawaiian Home Lands. Id. at PageID #7. The Complaint seeks to stop

  the State Court ejectment action, but this court previously denied Plaintiffs’

  separate motions for temporary restraining order (“TRO”) and for preliminary

  injunction, both of which attempted to enjoin those ejectment proceedings. See

  ECF No. 15 (June 10, 2019 Order Denying Plaintiff’s Verified Motion for TRO);

  ECF No. 29 at PageID #223 (August 27, 2019 Order Denying Plaintiffs’ Verified

  Motion for Preliminary Injunction, which had sought “an order ‘enjoining the State


         1
            The “State Defendants” are the following Defendants sued in their official capacities:
  William Aila, DHHL Deputy Director; Jobie Masagatani, DHHL Director; Kip Akana, DHHL
  Acting Enforcement Division Supervisor; and Hawaiian Homes Commissioners Michael P.
  Kahikina; Wren Wescoat III; Randy Awo; Pauline Namuʻo, Zachary Helm, Wallace A.
  Ishibashi, and David B. Kaʻapu. See ECF No. 1 at PageID #4-6; see also id. at PageID #2
  (Complaint alleging that “All Defendants are sued in their OFFICIAL CAPACITIES as they
  have acted UNDER COLOR OF LAW”).
          The Complaint also names the United States as a Defendant, but the United States has
  never entered an appearance in the action, and nothing in the record indicates it has ever been
  served. Accordingly, Plaintiffs were notified on May 8, 2020, see ECF No. 38 at PageID #279,
  that the United States would be dismissed without prejudice under Federal Rule of Civil
  Procedure 4(m). See Fed. R. Civ. P. 4(m) (“If a defendant is not served within 90 days after the
  complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss
  the action without prejudice against that defendant or order that service be made within a
  specified time.”). And so, in addition to dismissing the action against the State Defendants, this
  Order also DISMISSES the United States as a Defendant.


                                                  2
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 3 of 18                       PageID #: 294




  Defendants . . . from Ejecting or Evicting the Plaintiffs . . . from their Home on

  Hawaiian Homes Lease Land[.]”) (quoting ECF No. 11 at PageID #86-87) (square

  brackets omitted).

                  The State Defendants now move to dismiss the Complaint, primarily

  arguing that this action is barred by claim preclusion because the issues were

  already decided (or could have been decided) (1) in prior final state administrative

  proceedings, namely decisions from 2008 and 2011 in a contested case before the

  Hawaiian Homes Commission conducted under Hawaii Revised Statutes (“HRS”)

  Chapter 91; and (2) in the now final State Court ejectment proceedings which

  awarded Judgment and a Writ of Possession in favor of the DHHL and against

  Kailianu. See ECF No. 32-1 at PageID #244-54. 2 Based on the following, the

  court GRANTS Defendants’ Motion to Dismiss with prejudice. 3

                                       II. BACKGROUND

  A.     Factual Background

         1.       The Complaint

                  Plaintiffs allege that they are native Hawaiians and beneficiaries of the

  Hawaiian Homes Commission Act (“the Act”). ECF No. 1 at PageID #3.



         2
            The State Defendants also argue that the action is time-barred, but given that the action
  is barred by doctrines of claim preclusion, the court need not reach whether it is also time-barred.
         3
             The court decides the motion under Local Rule 7.1(c) without a hearing.


                                                   3
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 4 of 18           PageID #: 295




  According to the Complaint, Kailianu holds a homestead lease for land under the

  Act, and Conner is a successor to Kailianu’s homestead lease. Id. In September

  2018, the DHHL filed a “Complaint for Ejectment . . . in the District Court of the

  First Circuit Court, Waianae Division, State of Hawaii . . . seeking [to] evict the

  Plaintiffs from their Residential Lot Lease No. 4692(sic) Lot No. 337, Nanakuli

  Oahu[.]” Id. at PageID #7 (“sic” in original).

               While that State Court ejectment action was still pending, Plaintiffs

  filed this federal action on May 6, 2019 “challeng[ing] the homestead lease

  program,” claiming that Defendants breached the public trust created by the Act

  and violated Plaintiffs’ rights protected by the due process clause of the Fifth and

  Fourteenth Amendments, and the takings clause of the Fifth Amendment to the

  United States Constitution. ECF No. 1 at PageID #2. Plaintiffs further allege that

  by the ejectment action, the DHHL “decided to ‘Take’” Plaintiffs’ home. Id. at

  PageID #9. The Complaint refers to prior administrative proceedings in 2008

  regarding Kailianu’s DHHL Lease, as follows:

               On December 14, 2007, Plaintiff Kailianu was informed
               by Micah Kane who was the Director of DHHL and the
               Chair of HHC that a “Contested Case” hearing was going
               to be held against Plaintiff Kailianu to cancel her
               Hawaiian Home Lands Lease.

               On January 30, 2008, the “Contested Case” hearing was
               held against Plaintiff Kailianu. The hearings officer was
               William P. Ornellas, and the opposition to Plaintiff


                                            4
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 5 of 18           PageID #: 296




               Kailianu was Francis Apoliona, Kip Akana and Vernon
               Nishimura who appeared for DHHL.

  Id. at PageID #9. The Complaint alleges a violation of due process because

  Kailianu was “under heavy medication for her depression,” “was never provided

  with counsel to advise her of her options,” “never received rules, regulations,

  policies or procedures” as to the process, and “was never asked if she was in her

  right state of mind,” at the time of the contested case. Id.

               Similarly, as for the State Court ejectment proceedings that began in

  September 2018, the Complaint alleges that Plaintiffs were not afforded notice of

  the DHHL process if they failed to meet lease obligations, were not given counsel

  to advise them of their remedies, and were not given a fair hearing or adequate

  notice of their right to appeal the 2008 administrative decision. Id. at PageID #11.

               The Complaint seeks a declaration that Plaintiffs were deprived of due

  process, and asks the court to enjoin the State Defendants “from Judicially moving

  to Eject the Plaintiffs,” and “from seeking any further actions for ejectment.” Id. at

  PageID #8.

               Other relevant details regarding the prior DHHL administrative

  proceedings and the subsequent State Court ejectment action are readily apparent




                                             5
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 6 of 18                      PageID #: 297




  from the actual decisions of the Hawaiian Homes Commission and the State Court

  (of which the court takes judicial notice4).

         2.      Administrative Proceedings before the DHHL

                 On February 4, 2008, a DHHL hearings officer—after conducting an

  evidentiary hearing pursuant to HRS Chapter 91; the Hawaiian Homes

  Commission Act §§ 210, 214-16; and Title 10, Chapter 5, Subpart 3, Hawaii

  Administrative Rules (regarding contested cases)—concluded that Kailianu “was

  afforded a hearing [and] the [DHHL] has proven that [Kailianu] defaulted on [a

  $49,442.06 loan] and thereby violated the terms and conditions of Lease No. 4962

  and the DHHL may cancel the lease.” ECF No. 32-3 at PageID #265. Kailianu

  appeared and testified at the January 20, 2008 hearing. Id. at PageID #263-64.

  The Hawaiian Homes Commission adopted the hearings officer’s conclusions by

  an April 24, 2008 decision, and made an additional finding that the failure to

  comply with payment and other terms “shall constitute grounds for cancellation” of



         4
           See, e.g., Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (“[Courts] may
  take judicial notice of undisputed matters of public record . . . , including documents on file in
  federal or state courts.”) (citations omitted and emphasis added); United States v. Ritchie, 342
  F.3d 903, 908 (9th Cir. 2003) (“A court may . . . consider certain materials—documents attached
  to the complaint, documents incorporated by reference in the complaint, or matters of judicial
  notice—without converting the motion to dismiss into a motion for summary judgment.”); id. at
  909 (“Courts may take judicial notice of some public records, including the records and reports
  of administrative bodies.”) (citation and quotation marks omitted). See also Kohja v. Orexigen
  Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018) (allowing a court to take judicial notice of
  documents that “necessarily form the basis of the complaint,” and to consider them at a motion-
  to-dismiss stage).

                                                   6
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 7 of 18            PageID #: 298




  the lease. ECF No. 32-3 at PageID #268-69. And on December 16, 2011, the

  Hawaiian Homes Commission issued a decision finding a “sufficient basis to

  support cancellation of Lease No. 4962” because Kailiahu was “in default.” ECF

  No. 32-3 at PageID #261. Specifically, the Hawaiian Homes Commission found

  that Kailianu’s “interest in the premises demised under Lease No. 4962, and all

  improvements thereon, is forfeited,” and it “immediately cancelled” the lease. Id.

  at PageID #262.

               The December 16, 2011 decision also notified Kailianu that she “has

  30 days after service of a certified copy of [the decision] within which to institute

  proceedings for judicial review in the circuit court of the State of Hawaii, pursuant

  to section 91-14, HRS.” Id. No appeal was taken. ECF No. 32-1 at PageID #247.

  And because the decision was not appealed, it became final. See, e.g., Misischia v.

  Pirie, 60 F.3d 626, 628 (9th Cir. 1995) (“Because [plaintiff] chose not to exercise

  this right of appeal [under HRS § 91-14], the Board’s order became final and

  operated with preclusive effect.”).

        3.     The State Court Ejectment Proceedings

               The DHHL filed the State Court ejectment action on September 13,

  2018. ECF No. 1 at PageID #10; see also ECF No. 13-2 at PageID #117.

  Plaintiffs removed the State Court ejectment action to federal court (in a different

  federal action), but Judge Helen Gillmor remanded it back to the State Court on


                                             7
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 8 of 18             PageID #: 299




  March 29, 2019. See ECF No. 15 at PageID #135 (explaining history); see also

  Dep’t of Hawaiian Home Lands v. Kailianu, Civ. No. 18-00366 HG-RT (D. Haw.

  Mar. 29, 2019) (ECF No. 17, Order Granting Motion to Remand).

               Those proceedings continued in State Court after this court denied

  Plaintiffs’ two attempts to enjoin them. See ECF Nos. 15 & 29. Thereafter, on

  November 7, 2019, the State Court issued an “Order Granting [the DHHL’s]

  Motion for Summary Judgment.” ECF No. 32-4. In that Order—which stated that

  Kailianu appeared pro se at an October 15, 2019 hearing, ECF No. 32-4 at PageID

  #272—the State Court made the following findings (reflecting and confirming the

  prior administrative proceedings before the Hawaiian Homes Commission in 2008

  and 2011):

               2. On November 15, 2011, following contested case
               proceedings pursuant to Chapter 91, Hawaii Revised Statutes
               (“HRS”), the Hawaiian Homes Commission administratively
               cancelled Defendant’s interest in the Lease and ordered
               Defendant [to] vacate the Premises.

               3. [Kailianu] failed to appeal the cancellation of the Lease to
               Circuit Court pursuant to HRS section 91-14.

               4. [Kailianu] has no lease or any other legal interest to the
               Premises.

               5. Defendant continues to occupy the Premises despite
               DHHL’s requests to vacate.

               6. There are no genuine issues of material fact to be determined
               at trial, and DHHL is therefore entitled to judgment as a matter
               of law.
                                            8
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 9 of 18                 PageID #: 300




                7. Pursuant to HRS section 666-11, DHHL is entitled to a writ
                of possession in this case.

  Id. The State Court then issued judgment and a writ of possession, also on

  November 7, 2019, against Kailianu in favor of the DHHL. ECF No. 32-5.

                No appeal was taken of the judgment in the State Court ejectment

  action, 5 and it is now final. See, e.g., E. Savings Bank, FSB v. Esteban, 129 Haw.

  154, 160, 296 P.3d 1062, 1068 (2013) (“[U]nder Hawaii law, there was a final

  judgment on the merits when the time to appeal the Foreclosure Judgment

  expired.”) (citation omitted).

  B.     Procedural Background in this Court

                As explained above, Plaintiffs filed this action on May 6, 2020. ECF

  No. 1. After this court denied Plaintiffs’ motions for TRO and preliminary

  injunction in June and August of 2019, ECF Nos. 15 & 29, the State Defendants

  filed their Motion to Dismiss on January 29, 2020. ECF No. 32.

                The court scheduled an April 27, 2020 hearing date on the Motion to

  Dismiss, and directed Plaintiffs to file an Opposition by April 6, 2020. ECF No.

  33. Plaintiffs, however, did not file an Opposition. Consequently, on April 15,

         5
           See ECF No. 32-1 at PageID #248. Under Hawaii law, the time to appeal that judgment
  expired on December 9, 2019. Id. The lack of an appeal is confirmed by a review of the public
  docket for the State Court ejectment action, available at the Hawaii Judiciary’s Information
  Management System (eCourt Kokua). See https://jimspss1.courts.state.hi.us/JIMSExternal/
  Subscriptions/CaseSearch.iface (State v. Kailianu, Case ID No. 1RC181005546) (last visited
  July 20, 2020).

                                                9
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 10 of 18           PageID #:
                                    301



 2020, the court ordered Plaintiffs to indicate by April 29, 2020 whether they

 intended to oppose the Motion to Dismiss, and notified Plaintiffs that failure to

 respond by April 29, 2020 could result in automatic dismissal of the action. ECF

 No. 37.

              Plaintiffs again did not respond to the court’s April 29, 2020 order.

 Rather than dismissing the action, however, on May 8, 2020, the court issued a

 Final Order to Show Cause, ordering Plaintiffs to respond by May 26, 2020 and to

 indicate whether they intended to oppose the Motion to Dismiss. ECF No. 38 at

 PageID #281. And on May 26, 2020, Kailianu filed a written response to the May

 8, 2020 Order to Show Cause. ECF No. 41. The court construed her written

 response as her Opposition to the Motion to Dismiss. See ECF No. 42. The

 Opposition states in substance as follows:

              I believe that we have shown just cause to continue our
              case against the State of Hawaii; Department of
              Hawaiian Homelands. I have been served with a letter of
              EVICTION, and the department is just waiting for the
              governor or the courts to give the green light for my
              removal.

              I truly believe that my cancellation of my lease should
              not have any bearings with my mortgage, land taxes, etc.
              I have asked to sit and make arrangements to settle my
              debt with DHHL, but, was told by the deputy-A.G., the
              department refused any measure to work with me.

 ECF No. 41 at PageID #283. On June 19, 2020, the State Defendants filed their

 Reply. ECF No. 43.
                                          10
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 11 of 18               PageID #:
                                    302



                           III. STANDARD OF REVIEW

              Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss

 for “failure to state a claim upon which relief can be granted[.]” A Rule 12(b)(6)

 dismissal is proper when there is either a “‘lack of a cognizable legal theory or the

 absence of sufficient facts alleged.’” UMG Recordings, Inc. v. Shelter Capital

 Partners, LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

 Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).

              Although a plaintiff need not identify the legal theories that are the

 basis of a pleading, see Johnson v. City of Shelby, Mississippi, 574 U.S. 10, 11

 (2014) (per curiam), a plaintiff must nonetheless allege “sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). This tenet—that the court must accept as true all of the allegations

 contained in the complaint—“is inapplicable to legal conclusions.” Id.

 Accordingly, “[t]hreadbare recitals of the elements of a cause of action, supported

 by mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at

 555); see also Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) (“[A]llegations

 in a complaint or counterclaim may not simply recite the elements of a cause of

 action, but must contain sufficient allegations of underlying facts to give fair notice

 and to enable the opposing party to defend itself effectively.”).


                                            11
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 12 of 18                    PageID #:
                                    303



               Rather, “[a] claim has facial plausibility when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

 Twombly, 550 U.S. at 556). In other words, “the factual allegations that are taken

 as true must plausibly suggest an entitlement to relief, such that it is not unfair to

 require the opposing party to be subjected to the expense of discovery and

 continued litigation.” Starr, 652 F.3d at 1216. Factual allegations that only permit

 the court to infer “the mere possibility of misconduct” do not show that the pleader

 is entitled to relief as required by Rule 8. Iqbal, 556 U.S. at 679.

                                     IV. DISCUSSION

               The State Defendants contend that the action is barred by res judicata

 (also sometimes known as “claim preclusion”). 6 That is, they claim that the

 judgment entered in the State Court ejectment action—which is now final—

 precludes this subsequent federal action. The court agrees.

               Federal courts look to the forum state’s law to determine the

 preclusive effect of a state court judgment. See Migra v. Warren City Sch. Dist.

 Bd. of Educ., 465 U.S. 75, 81 (1984) (“It is now settled that a federal court must

 give to a state-court judgment the same preclusive effect as would be given that


        6
         Hawaii law prefers the term “claim preclusion” instead of “res judicata.” See Bremer v.
 Weeks, 104 Haw. 43, 53, 85 P.3d 150, 160 (2004).


                                               12
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 13 of 18              PageID #:
                                    304



 judgment under the law of the State in which the judgment was rendered.”). To

 establish claim preclusion under Hawaii law, the State Defendants have “the

 burden of establishing that (1) there was a final judgment on the merits, (2) both

 parties are the same or in privity with the parties in the original suit, and (3) the

 claim decided in the original suit is identical with the one presented in the action in

 question.” Bremer, 104 Haw. at 54, 85 P.3d at 161. Further, under Hawaii law,

              [t]he judgment of a court of competent jurisdiction is a
              bar to a new action in any court between the same parties
              or their privies concerning the same subject matter, and
              precludes the relitigation, not only of the issues which
              were actually litigated in the first action, but also of all
              grounds of claim and defense which might have been
              properly litigated in the first action but were not litigated
              or decided.

 Foytik v. Chandler, 88 Haw. 307, 314, 966 P.2d 619, 626 (1998) (quoting

 Morneau v. Stark Enters., Ltd., 56 Haw. 420, 422-23, 539 P.2d 472, 474-75

 (1975)) (emphasis added). “In Hawaii[,] the doctrine is applied in a robust way.”

 Albano v. Nw. Fin. Haw., Inc., 244 F.3d 1061, 1063 (9th Cir. 2001).

              Here, all three elements of Hawaii’s claim-preclusion test are easily

 met. First, the judgment in the State Court ejectment action is final because it has

 not been appealed. See Esteban, 129 Haw. at 160, 296 P.3d at 1068 (“[U]nder

 Hawaii law, there was a final judgment on the merits when the time to appeal the

 Foreclosure Judgment expired.”) (citation omitted). And the State Court

 specifically found, among other relevant findings, that Kailianu “failed to appeal
                                            13
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 14 of 18                    PageID #:
                                    305



 the [DHHL’s] cancellation of the Lease to Circuit Court pursuant to HRS section

 91-14,” that she “has no lease or any other legal interest” in the subject property,

 and that the “DHHL is entitled to a writ of possession.” ECF No. 32-4 at PageID

 #272.

               The second element—requiring the parties to be “the same or in

 privity with the parties in the original suit,” Bremer, 104 Haw. at 54, 85 P.3d at

 161—is also satisfied. Kailianu and the DHHL are the same parties in this action

 as in the State Court ejectment action. Although Conner was apparently not a

 party to the State Court ejectment action, he is clearly in privity with Kailianu

 because he is (assuming the Complaint’s allegations are true) “a successor to the

 homestead lease held by [Kailianu], as defined by Hawaiian Homestead (sic) Act

 of 1920.” ECF No. 1 at PageID #3.7

               Third, the “claims” are the same. “To determine whether a litigant is

 asserting the same claim in a second action, the court must look to whether the

 ‘claim’ asserted in the second action arises out of the same transaction, or series of

 connected transactions, as the ‘claim’ asserted in the first action.” Kauhane v.

 Acutron Co., 71 Haw. 458, 464, 795 P.2d 276, 279 (1990). That is, claims arising

 out of the same transaction “constitute the same ‘claims’ for [claim preclusion]

         7
         According to the Opposition, Kailianu is also known as Rachel L.K. Conner, and
 Conner is her husband (although the Opposition also indicates they “have been estranged [since]
 August 14, 2019”). ECF No. 41 at PageID #283.


                                               14
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 15 of 18                 PageID #:
                                    306



 purposes.” Id., 795 P.2d at 279. Moreover, claim preclusion applies to “all

 grounds of claim and defense which might have been properly litigated in the first

 action but were not litigated or decided.” Foytik, 88 Haw. at 314, 966 P.2d 6 at

 626. See also Albano, 244 F.3d at 1064 (reiterating that “the doctrine applies if the

 issues ‘could have been raised in the earlier state court actions.’”) (citations

 omitted) (applying Hawaii law).

              As discussed above, the State Court ejectment action specifically

 addressed whether Plaintiffs have any interest in the subject property (they no

 longer do), whether Kailianu appealed the DHHL’s cancellation of her Hawaiian

 Homes lease (she did not), and whether the DHHL is entitled to a writ of

 possession and a right to eject or evict Plaintiffs from the property (the DHHL is so

 entitled). ECF No. 32-4 at PageID #272. Moreover, Plaintiffs could have raised

 arguments regarding the constitutionality of the DHHL proceedings in that

 administrative proceeding or in the State Court ejectment action, and also could

 have raised constitutional challenges on appeal (either of the administrative

 proceedings or of the State Court ejectment action itself, or both). See, e.g.,

 Albano, 244 F.3d at 1064 (“There can be no doubt whatsoever that the

 plaintiff’s . . . claim could have been litigated in the foreclosure action. It was a

 defense that would have ineluctably precluded foreclosure if the plaintiff’s claims

 are meritorious.”) (brackets omitted); Bumatay v. Fin. Factors, Ltd., 2010 WL


                                            15
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 16 of 18                       PageID #:
                                    307



 3724231, at *6 (D. Haw. Sept. 16, 2010) (applying claim preclusion to plaintiffs’

 new federal claims that challenged validity of state court foreclosure proceedings)

 (citing Albano, 244 F.3d at 1064); Radford v. U.S. Bank N.A., 2011 WL 4054863,

 at *10 (D. Haw. Sept. 9, 2011) (barring, under res judicata, a variety of claims that

 addressed the validity of a loan and whether the lender was entitled to foreclose on

 the mortgage and sell the property, because they could have been brought in the

 foreclosure action); Chadwick v. SBMC Mortg., 2017 WL 3445645, at *5 (D. Haw.

 Aug. 10, 2017) (“Plaintiff could have brought this claim in the State Foreclosure

 Action as a counterclaim for damages[.]”) (citation and quotation marks omitted).

                Because the State Defendants have met their burden as to all three

 elements of the claim-preclusion test, Plaintiffs’ claims are barred in federal court.

 Kailianu’s Opposition does not address the test at all, and does not dispute the

 specific administrative findings of the Hawaiian Homes Commission and the State

 Court. The issues were already decided, or could have been decided, in the State

 Court ejectment proceedings. This court is required to give the State Court

 findings preclusive effect and cannot reconsider them in this action. See, e.g.,

 Migra, 465 U.S. at 81. 8 And given the facts decided by the State Court, there can

 be no basis for this court to enjoin the ejectment proceedings.


        8
          Moreover, as also argued by the State Defendants, this court would be required to give
 preclusive effect to the prior unreviewed administrative findings of the Hawaiian Homes
                                                                                   (continued . . .)
                                                 16
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 17 of 18                        PageID #:
                                    308



                                      V. CONCLUSION

                For the reasons set forth above, the court GRANTS the State

 Defendants’ Motion to Dismiss, ECF No. 32, and also DISMISSES the United

 States as a Defendant. Ordinarily, “a pro se litigant is entitled to notice of the

 complaint’s deficiencies and an opportunity to amend prior to dismissal,” Lucas v.

 Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995), but that opportunity does not

 apply if “it is absolutely clear that no amendment can cure the defect,” id. Given

 that the findings of the State Court were so specific, it is apparent that any

 amendment would be futile. That is, given the findings of the State Court in the


 (. . . continued)
 Commission themselves, i.e., (1) the April 24, 2008 decision finding that Kailianu defaulted on a
 loan, violated the terms of the lease, and that the DHHL was entitled to cancel the lease; and
 (2) the December 16, 2011 decision finally cancelling the lease. See ECF No. 32-3 at PageID
 #262 & 265. This would be so regardless of the State Court’s subsequent November 2019
 findings confirming the DHHL’s administrative findings.
          Federal courts give preclusive effect both to legal as well as factual determinations of
 state administrative bodies as a matter of federal common law. See, e.g., Miller v. Cty. of Santa
 Cruz, 39 F.3d 1030, 1032 (9th Cir. 1994) (citing Univ. of Tenn. v. Elliot, 478 U.S. 788, 797-99
 (1986)). And preclusion applies to unreviewed administrative decisions “so long as the state
 proceeding satisfies the requirements outlined in United States v. Utah Construction & Mining
 Co., 384 U.S. 394, 422 (1966).” Id. at 1032-33 (quoting Guild Wineries & Distilleries v.
 Whitehall Co., 853 F.2d 755, 758 (9th Cir. 1988) (brackets and other citation omitted)).
 Plaintiffs “cannot obstruct the preclusive use of [a] state administrative decision simply by
 foregoing [their] right to appeal [to state court].” Wehrli v. Cty. of Orange, 175 F.3d 692, 694
 (9th Cir. 1999) (quoting Plaine v. McCabe, 797 F.2d 713, 719 n.12 (9th Cir. 1986)).
          “The fairness requirements of Utah Construction are: (1) that the administrative agency
 act in a judicial capacity, (2) that the agency resolve disputed issues of fact properly before it,
 and (3) that the parties have an adequate opportunity to litigate.” Miller, 39 F.3d at 1033 (citing
 Utah Constr., 384 U.S. at 422). And all three of those factors are met for the same reasons that
 claim preclusion applies under Hawaii law as analyzed above. The DHHL acted in a judicial
 capacity under HRS Chapter 91, resolved factual issues, and Plaintiffs had several opportunities
 during the State administrative and judicial proceedings to litigate the issues leading to the
 ejectment.


                                                 17
Case 1:19-cv-00233-JMS-KJM Document 45 Filed 07/22/20 Page 18 of 18                   PageID #:
                                    309



 ejectment action, Plaintiffs could not obtain relief challenging those findings in this

 court. There being no basis for this court to enjoin the ejectment proceedings, the

 dismissal is with prejudice. The Clerk of Court is instructed to close the case.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, July 22, 2020.


                                                          /s/ J. Michael Seabright
                                                         J. Michael Seabright
                                                         Chief United States District Judge




 Conner et al. v. Aila et al., Civ. No. 19-00233 JMS-KJM, Order Granting Defendants’ Motion to
 Dismiss, ECF No. 32




                                              18
